Case 18-21615        Doc 47     Filed 04/30/19     Entered 04/30/19 07:39:32          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-21615
         Meaghan L Hejna
         Jeffrey A Hejna
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/01/2018.

         2) The plan was confirmed on 10/19/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 04/19/2019.

         6) Number of months from filing to last payment: 8.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $33,850.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-21615      Doc 47       Filed 04/30/19    Entered 04/30/19 07:39:32                 Desc         Page 2
                                                 of 3



 Receipts:

        Total paid by or on behalf of the debtor              $3,134.59
        Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                    $3,134.59


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $2,861.42
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $173.17
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $3,034.59

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALLY FINANCIAL                 Secured             0.00          0.00             0.00           0.00       0.00
 ALLY FINANCIAL                 Secured             0.00         50.00            50.00          50.00       0.00
 BECKET & LEE LLP               Unsecured      5,501.26       5,501.26         5,501.26           0.00       0.00
 CAPITAL ONE AUTO FINANCE       Secured             0.00         50.00            50.00          50.00       0.00
 CAPITAL ONE AUTO FINANCE       Secured             0.00          0.00             0.00           0.00       0.00
 CAPITAL ONE BANK USA           Unsecured      1,924.31       1,924.31         1,924.31           0.00       0.00
 COMMERCE BANK NA               Unsecured      2,929.34       2,929.34         2,929.34           0.00       0.00
 CORPORATE AMERICA FAMILY CU    Unsecured      3,597.14       3,597.14         3,597.14           0.00       0.00
 DISCOVER BANK                  Unsecured         487.58        487.58           487.58           0.00       0.00
 FIRST NATIONAL BANK OF OMAHA   Unsecured      3,430.91       3,430.91         3,430.91           0.00       0.00
 FIRST NATIONAL BANK OF OMAHA   Unsecured         283.97        283.97           283.97           0.00       0.00
 ILLINOIS DEPT OF HEALTHCARE    Priority            0.00           NA               NA            0.00       0.00
 LVNV FUNDING                   Unsecured     11,589.04     11,589.04        11,589.04            0.00       0.00
 NATIONSTAR MORTGAGE LLC        Secured             0.00          0.00             0.00           0.00       0.00
 NATIONSTAR MORTGAGE LLC        Secured        2,646.86       2,146.86         2,146.86           0.00       0.00
 PNC BANK                       Unsecured     20,138.45     20,138.45        20,138.45            0.00       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      3,161.80       3,161.80         3,161.80           0.00       0.00
 SYNCB/SAMS CLUB                Unsecured           0.00           NA               NA            0.00       0.00
 THD/CBNA/HOME DEPOT            Unsecured           0.00           NA               NA            0.00       0.00
 KAY JEWELERS                   Unsecured           0.00           NA               NA            0.00       0.00
 CAPITAL ONE/BESTBUY            Unsecured           0.00           NA               NA            0.00       0.00
 CHASE CARD                     Unsecured           0.00           NA               NA            0.00       0.00
 US DEPARTMENT OF EDUCATION     Unsecured    219,894.72    219,894.72       219,894.72            0.00       0.00
 VERONICA HEJNA                 Priority            0.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-21615        Doc 47      Filed 04/30/19     Entered 04/30/19 07:39:32              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                 $2,146.86              $0.00              $0.00
       Debt Secured by Vehicle                              $100.00            $100.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $2,246.86            $100.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $272,938.52                $0.00            $0.00


 Disbursements:

         Expenses of Administration                             $3,034.59
         Disbursements to Creditors                               $100.00

 TOTAL DISBURSEMENTS :                                                                       $3,134.59


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 04/30/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
